DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 11,021,842 issued to Sawyer et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the projections on the upper surface of the underlayment of the Sawyer patent can provide the presently claimed “water channeling characteristic.”
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 11,021,842 issued to Sawyer et al. in view of US 2008/0176010 issued to Sawyer et al.   Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to modify Sawyer’s patented underlayment layer made from expanded polyolefin beads to have one of a water channeling characteristic or a water permeability characteristic.  Specifically, Sawyer 2008 discloses an underlayment layer for supporting an artificial turf assembly (abstract). Said underlayment layer comprises a core with a top side and bottom side, wherein the top side has a plurality of spaced apart, upwardly oriented projections that define channels suitable for water flow along said top side (abstract and section [0004]).  Additionally, the underlayment layer may comprise drain holes to allow water to flow through the core (section [0005]).  The underlayment layer may be made of expanded polyolefin (e.g., polyethylene or polypropylene) foam beads (section [0034]).  Hence, claim 19 would have been obvious over claim 26 of the Sawyer patent in view of the teachings of Sawyer 2008.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites a limitation that the elongated wood particles “absorb and release water to…increase particle bending performance.”  The specification as originally filed (the present application is a continuation of parent application 16/295,835) states “The wet particles resist fracturing but also exhibit decreased mechanical properties, such as strength and bending” (section [0081]).  In other words, the specification teaches the wet particles exhibit decrease bending, rather than the claimed increased particle bending performance.  Hence, claim 1 is not clearly supported by the written description of the specification.  Claims 10 and 20 are similarly rejected.  Claims 2-9 and 11-14 are also rejected for their dependency upon claims 1 and 10. 
Claim 2 recites the elongated wood particles “absorb and release water thereby increasing particle bending performance over a generally dry wood particle of similar dimension.”  The specification as originally filed fails to adequately support the recitation.  Specifically, while the tables of Figures 4 and 5 present test data for dry and wet conditions of the invention, said tables do not appear to support the claim recitation of wet particles having an increase in “particle bending performance over a generally dry wood particle of similar dimension.”  Hence, claim 2 is rejected as not being supported by the written description.  Claim 3 is also rejected for its dependency thereupon. 
Claim 3 recites the elongated wood particles “the increased particle bending performance of the elongated particles promotes mechanical particle interactions within the artificial turf layer that provide a foothold rotational resistance characteristic similar to natural thatch.”  The specification as originally filed fails to adequately support the recitation.  Specifically, the specification states, “In some embodiment the organic portion, including the wood particles 24b, of the infill 24 is designed to mimic the thatch in natural grass” (section [0076]).  Additionally, the table of Figure 7 present test data for an infill material comprising 90% sand and 10% organic infill, including rotational resistance.  Furthermore, the specification teaches, “The thatch in natural grass provides excellent traction and rotational resistance” but fails to provide a value for said excellent rotational resistance.  As such, one cannot compare the test data from the table to that of natural thatch to determine if said data is similar.  Hence, the specification fails to support the recitation that the elongated wood particles “provide a foothold rotational resistance characteristic similar to natural thatch.”  Therefore, claim 3 is rejected as not being supported by the written description. 
Claim 8 recites the elongated wood particles have “a reduced coefficient of friction over a generally dry wood particle of similar dimension.”  The specification as originally filed fails to adequately support the recitation.  Specifically, while the tables of Figures 4 and 5 present test data for dry and wet conditions of the invention, said tables do not appear to support the claim recitation of wet particles having reduced coefficient of friction “over a generally dry wood particle of similar dimension.”  Hence, claim 8 is rejected as not being supported by the written description.  
Claim 10 recites a limitation that the elongated wood particles “absorb and release water thereby increasing particle bending performance as compared to a dry wood particle, the increased particle bending performance promoting mechanical particle interactions that provide a foothold rotational resistance characteristic similar to natural thatch.”  First, the specification as originally filed states “The wet particles resist fracturing but also exhibit decreased mechanical properties, such as strength and bending” (section [0081]).  In other words, the specification teaches the wet particles exhibit decrease bending, rather than the claimed increased particle bending performance.  Second, while the tables of Figures 4 and 5 present test data for dry and wet conditions of the invention, said tables do not appear to support the claim recitation of wet particles having an increase in “particle bending performance as comparted to a dry wood particle.”  Third, the specification states, “In some embodiment the organic portion, including the wood particles 24b, of the infill 24 is designed to mimic the thatch in natural grass” (section [0076]).  Additionally, the table of Figure 7 present test data for an infill material comprising 90% sand and 10% organic infill, including rotational resistance.  Furthermore, the specification teaches, “The thatch in natural grass provides excellent traction and rotational resistance” but fails to provide a value for said excellent rotational resistance.  As such, one cannot compare the test data from the table to that of natural thatch to determine if said data is similar.  Hence, the specification fails to provide adequate written description for the recitation “absorb and release water thereby increasing particle bending performance as compared to a dry wood particle, the increased particle bending performance promoting mechanical particle interactions that provide a foothold rotational resistance characteristic similar to natural thatch.”  Therefore, claim 10 is rejected.  Claims 11-14 are also rejected for their dependency upon claim 10. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 is indefinite for the recitations “regulate heat retention,” “reduce frictional interactions between particles,” and “increase particle bending performance.”  Without a starting or reference point, the recited regulation, reduction, and increase in properties are relative phrases that are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 10 is similarly rejected.  Claims 2-9 and 11-14 are also rejected for their dependency thereupon.  
Claim 1 is also indefinite because the scope of “particle bending performance” is unknown.  It is unclear what would constitute an increase in bending performance of the particles.  Does an increase in bending of the particles themselves equate to an increase in bending performance?  Or, it desirable to have a decrease in bending of the particles, wherein such a decrease would equate to an improvement or increase in bending performance.  Looking to the specification for clarification, the specification states “The wet particles resist fracturing but also exhibit decreased mechanical properties, such as strength and bending” (section [0081]), which would suggest a decrease in bending of the particles themselves would be considered an increase in “particle bending performance.”  However, the specification also teaches, “Depending on how the elongated particles are supported from below, they may, when a vertical load is applied to the turf, act as small springboards or bending beams that defect under load and recover to their original shape and position when the load is relieved” (section [0098]).  This teaching suggests an increase in bending of the elongated wood particles would be considered an increase in “particle bending performance.”  Hence, claim 1 is rejected as being indefinite.  Claims 2, 3, 4, 10, and 20 are similarly rejected.  Claims 5-9 and 11-14 are also rejected for their dependency upon claims 1 and 10.  
Claim 2 is rejected for the recitation “a generally dry wood particle of similar dimension.”  First, the recitation “generally dry” is a relative phrase that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The degree of dryness of a wood particle is partly dependent upon atmospheric moisture.  Hence, a wood particle could be considered “generally dry” under one set of atmospheric conditions, but not in other atmospheric conditions.  Second, since the dimensions of the elongated wood particles are not recited, the scope of “similar dimension” is unclear.  Note parent claim 1 does limit an aspect ratio of the elongated particles, but does not limit any particular dimension thereof.  Therefore, claim 2 is rejected as indefinite.  Claim 3 is also rejected for its dependency thereupon.  
Claim 2 is also rejected for the recitation “such that an artificial turf layer recovers from a compressed state under localized deformation slowly to limit restitution energy in response to applied running loads.”  Said recitation is indefinite and relative.  Specifically, the degree of running load applied, the degree of compression, the degree of slow recovery, and the degree of limited restitution energy are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the recitation is indefinite since it is descriptive of a future state of the infill material (i.e., intermediate product) when employed in an artificial turf layer (i.e., final product).  Note parent claim 1 is directed to the intermediate infill material rather than a final product.  Therefore, claim 2 is rejected as indefinite.  Claim 3 is also rejected for its dependency thereupon.
Claim 3 is indefinite for the recitation “wherein the increase particle bending performance of the elongated particles promotes mechanical particle interactions within the artificial turf layer a foothold rotational resistance characteristic similar to natural turf thatch.”  First, the recitation is indefinite since it is descriptive of a future state of the infill material (i.e., intermediate product) when employed in an artificial turf layer (i.e., final product).  Note parent claim 1 is directed to the intermediate infill material rather than a final product.  Second, without knowing how the foothold rotation resistance characteristic is measured, it is unclear what would constitute a similar characteristic.  Third, natural turf thatch can vary widely depending on type, length, and density of grass, geographical location of the turf, weather conditions, soil or subsurface conditions, etc.  Hence, without a standard for natural turf thatch, a foothold rotational resistance characteristic of said natural turf thatch is a relative property.  Therefore, claim 3 is rejected as being indefinite. Claim 10 is similarly rejected. 
Claim 7 is indefinite for the recitation “wherein the elongated particles absorb and retain a portion of the absorbed water increasing particle bending performance and promoting mechanical particle interactions within an artificial turf layer that provide a foothold rotational resistance characteristic in a range of more than 25 Nm to less than 50 Nm.”  First, the recitation is indefinite since it is descriptive of a future state of the infill material (i.e., intermediate product) when employed in an artificial turf layer (i.e., final product).  Note parent claim 1 is directed to the intermediate infill material rather than a final product.  Second, without knowing how the foothold rotation resistance characteristic is measured, the claimed range is relative and indefinite.  Hence, claim 7 is rejected as indefinite.  Claim 20 is similarly rejected.
Claim 8 is rejected as indefinite for the recitation “wherein the elongated particles have a reduced coefficient of friction over a generally dry particle of similar dimensions to further promote mechanical particle interactions.”  First, the recitation “generally dry” is a relative phrase that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The degree of dryness of a wood particle is partly dependent upon atmospheric moisture.  Hence, a wood particle could be considered “generally dry” under one set of atmospheric conditions, but not in other atmospheric conditions.  Second, since the dimensions of the elongated wood particles are not recited, the scope of “similar dimension” is unclear.  Note parent claim 1 does limit an aspect ratio of the elongated particles, but does not limit any particular dimension thereof.  Third, without knowing the coefficient of friction of “a generally dry particle of similar dimensions,” the reduced coefficient of friction of the elongated particles is unclear.  Hence, claim 8 is rejected as indefinite.  
Claim 10 is indefinite for recitation “thereby increasing particle bending performance as compared to a dry wood particle.”  Specifically, the scope of dry wood particle is unknown.  Does said dry wood particle have a like shape and size?  Without knowing the specifics of the dry wood particle, a reference point for the increased particle bending performance is unknown and said increased particle bending performance is a relative property that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, claim 10 is rejected as indefinite.
Claim 11 is indefinite for the recitation “the rotational resistance is in a range of at least 25 Nm to under 50 Nm.”  Without knowing how the foothold rotation resistance characteristic is measured, the claimed range is relative and indefinite.  Hence, claim 11 is rejected as indefinite.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2017-0105233 issued to Choi in view of US 2008/0176010 issued to Sawyer et al.
Choi discloses an artificial turf filler comprising wood chips and an artificial turf made therefrom (certified translation: abstract and Figure 3).  The artificial turf structure comprises a base layer 110 (i.e., applicant’s underlayment layer), an artificial turf fabric 120 having spaced apart synthetic grass blades attached to a backing, a silica sand infill layer 130, and a wood infill layer 140 (translation, page 9, 1st paragraph and Figure 3).  The wood infill material comprises wood chips 10, which are roughly globular (i.e., spherical) shape (shown in Figure 1 as having an almost square-like cross-section), have a diameter of 1.5-5 mm, which are burned to remove angular edges, impregnated with an antimicrobial composition 20, and coated with an antifungal layer 30 (page 5, 1st – 3rd paragraphs, page 7, 10th and 11th paragraphs, and Figure 1).  
Thus, Choi teaches the invention of claim 15 with the exceptions (a) the underlayment layer has a water channeling characteristic or a water permeability characteristic, (b) at least a portion of the wood particles have a length dimension oriented generally parallel to a grain structure of the wood particles, and (c) the wood particles maintain a water absorptive property that permits water to be retained and released over time to disperse heat from the infill material. 
Regarding exception (a), Choi fails to teach a water channeling characteristic of channels formed on a top or bottom surface of the underlayment layer (i.e., claim 17) or water permeability characteristic provided by drain holes through the thickness of the underlayment layer (i.e., claim 18).  Additionally, Choi fails to teach the underlayment comprises expanded polyethylene or polypropylene bead materials having a density range of 20-90 g/L (i.e., claim 16).  In fact, Choi is silent with respect to suitable materials or structures for said underlayment.  As such, one must look to the prior art for guidance.  
For example, Sawyer 2008 discloses an underlayment layer for supporting an artificial turf assembly (abstract). Said underlayment layer comprises a core with a top side and bottom side, wherein the top side has a plurality of spaced apart, upwardly oriented projections that define channels suitable for water flow along said top side (abstract and section [0004]).  Additionally, the underlayment layer may comprise drain holes to allow water to flow through the core (section [0005]).  The underlayment layer may be made of expanded polyolefin (e.g., polyethylene or polypropylene) foam beads (section [0034]).  In one embodiment, the underlayment has a density of 45-70 g/L, while in another embodiment, the density is 50-60 g/L (section [0064]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Sawyer’s underlayment comprising expanded polyolefin beads and having water channeling or permeability characteristics for the underlayment layer of Choi in order to provide water drainage to the artificial turf system and a suitable density of said underlayment layer.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) and the limitations of claims 16-18 are held to be obvious over the cited prior art.  
Regarding exception (b), Choi teaches the wood particles are roughly globe-like or cube-like in shape having a diameter of 1.5-5 mm.  Hence, due to the generally symmetry of spheres and cubes, it is reasonable to presume “at least a portion of the plurality of wood particles” have a length dimension (i.e., diameter) “oriented generally parallel to a grain structure of the wood particles.”  Note in a cube or sphere having an equal diameter in all directions will necessarily have at least one point of a measured diameter oriented along a grain structure of the wood particle.  Therefore, exception (b) is implicitly met by the teachings of Choi.  
Regarding exception (c), while Choi fails to teach the wood particles maintain a water absorptive property that permits water to be retained and released over time to disperse heat from the infill material, it is reasonable to presume that said property limitation would obviously be met by the Choi invention’s wood particles.  Support for said presumption is found in the use of similar materials used to produce a like wood particle infill product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Hence, exception (c) and claims 15-18 are rejected as being obvious over the cited prior art. 
Regarding claim 20, while Choi and Sawyer fail to teach the wood particles absorb and release water to “increase particle bending performance” promoting mechanical interactions that provide a foothold rotational resistance characteristic of 25-50 Nm, it is reasonable to presume that said rotational resistance property would obviously be met by the Choi invention as modified by the Sawyer 2008 reference.  Support for said presumption is found in the use of similar materials used to produce a like wood particle infill product and artificial turf system.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Hence, claim 20 is rejected as being obvious over the cited prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 13, 2022